DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Case (U.S. Pub 2007/0247306).
Regarding claim 1, Case discloses a monitoring system for determining whether an object is touched by a living body (see at least Figures 1-10, items 100, 102, 104, 106 and 210 & [0037] note the data transfer system (100) includes an article of footwear (102) and a data transmission system (104) for transmitting data to a remote system (106) & [0018-0019] note the data transmission system (104) and activation system (210) are provided in a common housing or substrate), the monitoring system comprising: 

a piezoelectric sensor attached to a substrate such that when the substrate is attached to the object (see at least Figure 2A, items 104 and 210 & [0018-0019] note the data transmission system (104) and activation system (210), which includes at least a piezoelectric sensor (208), are provided in a common housing or substrate & [0041] & [0043] note the data transmission system (104), which includes the activation system (210) having at least a piezoelectric sensor (210) attached to a substrate (not shown), are engaged or attached to the article of footwear (102)), the piezoelectric sensor generates an output signal as a function of whether the living body is in contact with at least one of the substrate and the object (see at least Figure 2A, item 210 & [0032] note the piezoelectric sensor (210) generates an output signal & [0044] note the piezoelectric sensor (210) senses contact between the foot and a portion of the sole member (102b) of the article of footwear (102) and generates an output signal); 
a processor that processes the output signal to determine whether the living body is in contact with at least one of the substrate and the object (see at least Figure 2A, items 210 → 202 & [0032] note the piezoelectric sensor (210) generates an output signal for reception at the processing system (202) & [0042] note processing system (202) & [0043] note the data transmission system (104) is programmed such that at least some minimum threshold amount of force must be applied before transmitting functions can be activated & [0060] note transmission can also be with each step & [0020]) and outputs a contact information signal containing information indicative of whether the living body is in contact with at least one of the substrate and object based on the determination (see at least Figure 3, items 202, 104a and 108 & [0018] 
a transmitter that transmits the contact information signal to the receiver (see at least Figure 3, items 104a, 108, 106a and 106 & [0047-0048]).
Regarding claim 7, Case further discloses wherein information indicative of whether the living body is in contact with at least one of the substrate and object is determined as a function of the amount of time that the living body is in contact with the object (see at least [0034] note (i) timing information is transmitted by the data transmission system & [0061] note clock or timer used to send time information, see Figure 4).
Regarding claim 8, Case further discloses wherein the object is a product (see at least Figure 9 & [0068-0070] note the customer may purchase the article of footwear (102) and receive audio/visual information via a display (908)).
Regarding claim 10, Case, as addressed above, discloses wherein the receiver includes a display which displays information indicating that the living body has been in contact with at least one of the substrate and the object (see at least Figure 9, items 904 and 908 & [0068-0070] note the customer may purchase the article of footwear (102) and receive audio/visual information via a display (908) of the remote system (904)).
Regarding claim 11, Case, as addressed above, discloses wherein the receiver includes a display which displays information concerning the object (see at least Figure 9, items 904 and 908 & [0068-0070] note the customer may purchase the article of footwear (102) and receive audio/visual information via a display (908) of the remote system (904) & [0048] note the remote system (106) provides at least audio and visual data).

Regarding claim 13, Case further discloses a memory that stores the contact information (see at least Figures 2A-3, items 204 & [0020-0022] note the shoe’s (102) memory (204) stores or logs all contact information).
Regarding claim 14, Case, as addressed above, discloses wherein the receiver includes a memory that stores the contact information provided in the contact information signal (see at least Figures 2A-3, items 204 & [0020-0022] note the shoe’s (102) memory (204) stores or logs all contact information for transmission to the remote system (106) for logging the user’s athletic performance).
Regarding claim 15, Case, as addressed above, discloses wherein the receiver includes a notification unit that provides an indication that the living body is in contact with the object (see at least Figure 9, items 904 and 908 & [0068-0070] note the customer may purchase the article of footwear (102) and receive audio/visual information via a display (908) of the remote system (904) & [0048] note the remote system (106) provides at least audio and visual data).
Regarding claim 16, Case, as addressed above, discloses wherein the indication is visual (see at least Figure 9 & [0068-0070] & [0048]).
Regarding claim 17, Case, as addressed above, discloses wherein the indication is also audible (see at least Figure 9 & [0068-0070] & [0048]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Case (U.S. Pub 2007/0247306) in view of Boeck (U.S. Pub 2017/0127749).
Regarding claim 2, Case, as addressed above, discloses wherein the piezoelectric sensor detects force or contact pressure of the living body when the living body is in contact with at least one of the substrate and the object and the output signal provides an indication of such detected force or contact pressure (see at least [0043-0044] note the data transmission system (104) is programmed to analyze at least some minimum threshold amount of force applied to the article of footwear (102)) and a sensor to detect biological parameters (see at least [0042] note pulse rate).
However, Case does not specifically disclose the piezoelectric sensor detecting biological tremors.
It is known for a sensor to detect various parameters.  For example, Boeck teaches a monitoring system with a piezoelectric sensor that detects biological tremors (see at least [0007] note muscle twitching and muscle movement are detected via a piezoelectric sensor & [0012] note if the presence of a shoe wearer is detected, in particular a wearing of the shoe is detected, by means of a sensor element of the sensor unit (e.g., the piezoelectric sensor), a connection 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Boeck into Case.  This provides a known alternative presence detection means that can be used in place of, or in addition to, Case’s presence detection means while providing predictable results (i.e., the determination of whether or not a human is present).
Regarding claim 3, Case in view of Boeck, as addressed above, teach wherein the processor determines whether the living body is in contact with at least one of the substrate and the object as a function of whether or not the output signal indicates that the biological tremors are detected (see at least [0043-0044] of Case & [0007] of Boeck, note muscle twitching and muscle movement are detected via a piezoelectric sensor & [0012] of Boeck, note if the presence of a shoe wearer is detected, in particular a wearing of the shoe is detected, by means of a sensor element of the sensor unit (e.g., the piezoelectric sensor), a connection between the communication unit and the external unit is at least partially automatically established).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Case (U.S. Pub 2007/0247306) in view of Boeck (U.S. Pub 2017/0127749) as applied to claim 2 above, and in further view of Kawamura (U.S. Pub 2017/0357886).
Regarding claim 4, Case in view of Boeck do not specifically teach wherein the piezoelectric sensor also detects bending forces applied to the substrate and the output signal provides an indication of such detected bending forces.
wherein a piezoelectric sensor also detects bending forces applied to a substrate and an output signal provides an indication of such detected bending forces (see at least [0062] note substrate & [0068] note piezoelectric film & [0205-0207] note the piezoelectric sensor outputs a voltage signal upon detecting deformation or bending forces, and further note a frequency component is detected when a living body is deforming the substrate & [0198-0204]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Kawamura into Case in view of Boeck.  This provides a known alternative piezoelectric sensor that can be used in place of, or in addition to, Case in view of Boeck’s piezoelectric sensor while providing predictable results.  In addition, Kawamura’s piezoelectric sensor arrangement may further reduce any transmission of data with each and every contact or minor motion (see [0043] of Case).  
Regarding claim 5, Case in view of Boeck and Kawamura, as addressed above, teach wherein the processor determines whether the living body is in contact with at least one of the substrate and the object as a function of whether or not the output signal indicates that the biological tremors are detected and whether or not the output signal indicates that a predetermined level of bending forces have been applied to the substrate (see at least [0043-0044] of Case, note piezoelectric sensor and RFID & [0204-0207] of Kawamura).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Case (U.S. Pub 2007/0247306) in view of Burkhart (U.S. Pub 2016/0180363).
wherein the information indicative of whether the living body is in contact with at least one of the substrate and object includes a determination that the object has been picked up.
It is known to utilize sensors to detect a variety of different consumer actions.  For example, Burkhart teaches a monitoring system wherein information indicative of whether a living body is in contact with at least one of a substrate and object includes a determination that the object has been picked up (see at least Figure 3, items 304a and 358a & [0041] note reception of signals from sensors indicating the product is being handled & [0044] & [0047-0048] note the piezoelectric sensors on the product detect motion in one or more axis).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Burkhart into Case.  This provides a known alternative sensor determination that can be used in place of, or in addition to, Case’s determination while providing predictable results (see at least [0044] of Case, note acceleration).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Case (U.S. Pub 2007/0247306) in view of Baker (U.S. Patent 9,626,535).
Regarding claim 9, Case does not specifically disclose wherein the object is a display case.
It is known to monitor different consumer advertisement devices.  For example, Baker teaches a system wherein the object is a display case (see at least col. 1, lines 7-20, note display case protected by translucent walls & col. 5, line 41 – col. 6, line 5, note touch wall & col. 3, lines 34-37).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIAN WILSON/Primary Examiner, Art Unit 2687